DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrea Porterfield on 1/19/2022.

The application has been amended as follows: 

Claim 1, line 6, change “comprising a nonwoven web” to –further comprising a nonwoven web—

Claim 2, lines 1-2, change “characterized in that the nonwoven web surrounds the conduit strand.” to –characterized in that a portion of the nonwoven web surrounds the conduit strand.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose ground mats for water distribution as claimed. In particular, wherein the nonwoven web, which extends along the conduit strand, adjoins at least one array of grids stands along a longitudinal edge of the nonwoven web. The grid 
Roess (US 20130075490 A1), as previously relied upon, discloses a similar ground mat for water distribution. However, the device of Roess does not disclose wherein the grid structure comprises a capillary structure, as recited in claim 1. Furthermore, Roess does not disclose wherein at least one array of grid strands formed form nonwoven strips laterally adjoins a longitudinal edge of the nonwoven web. As stated in applicant’s arguments dated 10/15/2021 the elements relied upon in Roess are arranged one on top of the other.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644